Citation Nr: 0404409	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  02-09 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from April 1954 to August 
1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that, in an August 2000 rating decision, the 
RO found that the appellant's claim of entitlement to service 
connection for a back disability was not well grounded.  
Since that decision, however, the Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. § 5100 et seq. (West 2002), was 
enacted.  Unlike the version of the law in effect at that 
time, the VA is now charged with the duty to assist almost 
every claimant and with the duty to provide certain notices 
to claimants to assist them in pursuing the benefit sought.  
The new law further provides that a claim denied as not well 
grounded between July 14, 1999, and November 9, 2000, such as 
the service-connection claim decided in August 2000, can be 
readjudicated under the provisions of the new law.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).


REMAND

As the appellant's representative points out in his January 
2004 brief, service medical records for the appellant's 
complete period of service do not appear to be of record.  
The original request for records by the RO did not include 
the appellant's service from April 1954 to August 1957 and 
records from that period appear to be absent from the records 
received from the National Personnel Records Center.  
Complete service medical records for the appellant should be 
obtained.  Further, as also noted by the appellant's 
representative, the appellant alleges that he was 
hospitalized for injuries to his back and left knee from 
April to July 1955, and the appellant's service personnel 
records seem to indicate that the appellant was hospitalized 
from April 16, 1955, to July 6, 1955, although these records 
do not disclose the purpose of the hospitalization.  Clinical 
records for this inpatient treatment should also be obtained.

Further, the report of a March 2000 VA general medical 
examination indicates that the appellant receives disability 
benefits from the Social Security Administration (SSA).  The 
records considered by that agency in awarding those benefits, 
including a copy of the decision itself, should be obtained.  
See 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2003); see also Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Martin v. Brown, 4 Vet. App. 136 (1993) (not 
only must the final Social Security Administration decision 
be obtained, but all records upon which that decision was 
based must be obtained as well).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. for the 
following (VA will notify the appellant if further action is 
required on his part.):

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) and Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §§ 5102, 5103), and 
any other applicable legal precedent or 
statutory requirements are fully complied 
with and satisfied, including informing 
the appellant of the period of time which 
he has to submit additional evidence.  
Particular attention should be paid to 
the requirements as set forth in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should contact the National 
Personnel Records Center (NPRC) to obtain 
the appellant's service medical records, 
including clinical records of inpatient 
treatment at the United States Naval 
Hospital in Camp Lejeune, North Carolina, 
from April 16, 1955, to July 6, 1955, for 
his complete period of service from April 
1954 to August 1963.  All responses, 
including any additional medical records, 
should be associated with the appellant's 
claims folder.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  Thereafter, the appellant should be 
afforded a VA joints examination to 
determine whether the appellant has a 
left knee disability that is related to 
his military service.  The claims folder, 
including the report of an April 1958 
examination of the appellant in service, 
the record of treatment by a private 
physician on December 6, 1999, the report 
of a March 2000 VA general medical 
examination, the February 5, 2002 
statement from D. R. C., M.D. (Dr. C.) 
and the February 5, 2002 statement from 
T. A. D., D.C. (Dr. D.), as well as any 
records of a hospitalization of the 
appellant in 1955 that may be obtained by 
the RO, should be made available to the 
examiner for review before the 
examination.

The examiner should express an opinion as 
to whether the appellant has a left knee 
disability that is "due to," "more 
likely than not due to" (likelihood 
greater than 50%), "at least as likely 
as not due to" (50%), "less likely than 
not due to" (less than 50% likelihood), 
or "not due to" the appellant's 
military service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

5.  The appellant should be afforded a VA 
spine examination to determine whether 
the appellant has a low back disability 
that is related to his military service.  
The claims folder, including the report 
of an April 1958 examination of the 
appellant in service, the record of 
treatment by a private physician on 
December 6, 1999, the report of a March 
2000 VA general medical examination, the 
February 5, 2002 statement from D. R. C., 
M.D. (Dr. C.) and the February 5, 2002 
statement from T. A. D., D.C. (Dr. D.), 
as well as any records of a 
hospitalization of the appellant in 1955 
that may be obtained by the RO, should be 
made available to the examiner for review 
before the examination.

The examiner should express an opinion as 
to whether the appellant has a low back 
disability that is "due to," "more 
likely than not due to" (likelihood 
greater than 50%), "at least as likely 
as not due to" (50%), "less likely than 
not due to" (less than 50% likelihood), 
or "not due to" the appellant's 
military service.

Again, the term "at least as likely as 
not" does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The SSOC should set forth all pertinent 
laws and regulations and should include a 
discussion of the application of those 
laws and regulations to the evidence, 
including lay statements from four people 
who visited the appellant during a 1955 
hospitalization in service.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


